Exhibit 10.51
 
LLC INTEREST ASSIGNMENT AND PURCHASE AGREEMENT
 
This LLC Interest Assignment and Purchase Agreement (this “Agreement”) is made
and entered into this 1st day of February, 2012 (the “Effective Date”), by and
between MGPI Processing, Inc., a Kansas corporation f/k/a MGP Ingredients, Inc.
(“Seller”), and Illinois Corn Processing Holdings Inc., a Delaware corporation,
successor by merger to Illinois Corn Processing Holdings, LLC (“Buyer”).
 
RECITALS
 
WHEREAS, Seller and Buyer entered into an LLC Interest Purchase Agreement dated
as of November 20, 2009 (the “Purchase Agreement”) pursuant to which Seller
assigned to Buyer, and Buyer acquired from Seller, 50% of the issued and
outstanding limited liability company interest of Illinois Corn Processing, LLC,
a Delaware limited liability company (the “Company”);
 
WHEREAS, pursuant to the Purchase Agreement, Seller granted Buyer the option
(the “20% Option”) to purchase an additional aggregate amount of 20% of the
issued and outstanding limited liability company interest of the Company; and
 
WHEREAS, Buyer has provided notice to Seller of Buyer’s exercise of the 20%
Option; and
 
WHEREAS, Seller desires to transfer, sell and assign to Buyer, and Buyer desires
to purchase, acquire and accept from Seller 20% of the issued and outstanding
limited liability company interests of the Company (the “Purchased Interest”).
 
Seller and Buyer, intending to be legally bound, hereby agree as follows:
 
1.           Definitions.
 
“Consent”--any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).
 
“Encumbrance”--any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, mortgage, indenture, deed of trust, easement, assessment, lease,
agreement, license, covenant, levy or other encumbrance or restriction of any
kind, or any conditional sale agreement, title retention agreement or other
agreement to give any of the foregoing, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.
 
“Governmental Authorization”--any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body”--any: (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multi-national
organization or body; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.
 
 
 

--------------------------------------------------------------------------------

 
“Legal Requirement”--any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
“LLC Agreement”—that certain Limited Liability Company Agreement of Illinois
Corn Processing, LLC dated November 20, 2009 between Buyer and Seller.
 
“Order”--any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.
 
“Person”--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
“Proceeding”--any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
 
“Tax” or “Taxes” --(i) any and all federal, state, provincial, local, municipal
and foreign taxes, assessments and other governmental charges, duties,
impositions and liabilities of any kind, including taxes or other charges based
upon or measured by gross receipts, income, profits, sales, capital, use and
occupation, admission, entertainment and value added, goods and services, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
personal property, excise, duty, customs, Pension Benefit Guaranty Corporation
premiums and real estate taxes, together, in each case, with all interest,
penalties and additions imposed with respect to such amounts; (ii) any liability
for the payment of any amounts of the type described in clause (i) as a result
of being a member of an affiliated, consolidated, combined or unitary group for
any period; and (iii) any liability for the payments of the amounts of the types
described in clause (i) or (ii) as a result of being a transferee of, or a
successor in interest to, any Person or as a result of an express or implied
obligation to indemnify any Person (other than an indemnification obligation
arising under this Agreement).
 
“Tax Return”--any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any
Tax, including Taxes payable by, pursuant to or in connection with employee
benefit plans or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.
 
2.           Sale and Assignment of Purchased Interest.  Seller hereby
irrevocably sells, assigns, transfers, conveys and delivers the Purchased
Interest to Buyer, and Buyer purchases, acquires, receives and accepts, all of
Seller’s right, title and interest in and to the Purchased Interest, free and
clear of all Encumbrances.
 
3.           Purchase Price.  The consideration that Buyer will pay to Seller
for the Purchased Interest will be nine million one hundred three thousand three
hundred sixty-six dollars ($9,103,366) (the “Purchase Price”), payable in
immediately available funds at Closing.
 
 
2

--------------------------------------------------------------------------------

 
4.           Closing; Closing Obligations.
 
(a)           The consummation of the transactions contemplated hereby (the
“Closing”) will take place at the offices of the Company at 1301 S. Front
Street, Pekin, Illinois 61554 or other mutually agreed location, at 10:00 a.m.
Central Time on the date hereof (the “Closing Date”) and shall be effective as
of 12:01 a.m. Central Time on the Closing Date.
 
(b)           At the Closing:
 
(i) Buyer will deliver to Seller the Purchase Price by wire transfer of
immediately available funds to Seller’s Wells Fargo Bank, National Association
Account # 4121928048;
 
(ii) Seller will deliver to Buyer reasonable written evidence of the release of
the pledge of the Purchased Interest to Wells Fargo Bank, National Association;
and
 
(iii) Each party will deliver to the other such other customary documents,
instruments or certificates as may be reasonably required by Buyer or Seller, as
applicable.
 
(c)           Any sales, use, transfer, documentary, registration, stamp,
duties, gains, recording, and other similar taxes (including related penalties
(civil or criminal), additions to tax and interest) imposed by any Governmental
Body with respect to the transactions contemplated by this Agreement
(“Transaction Taxes”) shall be the sole obligation of the Seller.  Seller shall
provide written notice to Buyer of the payment of and/or a written response to
Buyer upon any request for information regarding the status of any Transaction
Taxes.  Seller shall be responsible for (i) administering the payment of such
Transaction Taxes, (ii) defending or pursuing any proceedings related thereto,
and (iii) paying any expenses related thereto.
 
(d)           In accordance with LLC Agreement Section 10.8, Buyer shall be
admitted as a Substituted Member of the Company with respect to the Purchased
Interest.  Buyer and Seller hereby consent to the substitution of an updated
Exhibit A to the LLC Agreement reflecting the Transfer of the Purchased Interest
from Seller to Buyer.
 
(d)           In accordance with LLC Agreement Section 10.9, all Profits,
Losses, each item thereof and all other items attributable to the Purchased
Interest for the Company's Fiscal Year 2012 shall be divided and allocated
between Buyer and Seller by taking into account their varying Interests during
such Fiscal Year in accordance with Code Section 706(d), using any conventions
permitted by law and selected by the Board.
 
5.           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as follows:
 
(a)           Authority; Conflict.  This Agreement constitutes the legal, valid,
and binding obligation of Seller, enforceable against Seller in accordance with
its terms, subject to the application of any laws relating to bankruptcy,
insolvency or the rights of creditors generally. Seller has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and to perform its obligations hereunder, subject to the application
of any laws relating to bankruptcy, insolvency or the rights of creditors
generally.  Neither the execution and delivery of this Agreement nor the
consummation or performance of the transactions contemplated hereby will,
 
 
3

--------------------------------------------------------------------------------

 
directly or indirectly (with or without notice or lapse of time): (i)
contravene, conflict with, or result in a violation of (A) any provision of the
organizational documents of Seller or (B) any resolution adopted by the board of
directors or shareholders of Seller; (ii) contravene, conflict with, or result
in a violation of, or give any Governmental Body or other Person the right to
challenge the contemplated transactions or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which Seller, the Purchased
Interest or any of Seller’s assets, may be subject; (iii) result in the
imposition or creation of any Encumbrance upon or with respect to any of the
assets owned or used by the Company or the Purchased Interest.  Except with
respect to the notice relating to the release of the pledge from Wells Fargo
Bank, National Association as set forth in Section 4(b)(ii) and giving the U.S.
Alcohol and Tobacco Tax and Trade Bureau notice of the Transfer of the Purchased
Interest to Buyer, Seller is not and will not be required to give any notice to
or obtain any Consent from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of the
transactions contemplated hereby.
 
(b)           Ownership.  Seller is the record and beneficial sole owner and
holder of the Purchased Interest, free and clear of all Encumbrances except the
Wells Fargo Bank pledge.  Except for the Purchase Agreement and the LLC
Agreement, there are no Contracts relating to the issuance, sale or transfer of
the Purchased Interest or any other equity securities of the Company held by
Seller.
 
(c)           Legal Proceedings; Orders.  There is no pending Proceeding that
(i) has been commenced by or against the Company or Seller with respect to the
Purchased Interest; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated hereby.  There is no Order to which the Seller is
subject with respect to the Purchased Interest.
 
(d)           Taxes.  All Taxes (whether or not reflected on any Tax Return)
owed by the Seller with respect to the Purchased Interest have been or will be
timely and fully paid.  There are no pending or threatened audits or
examinations of any Tax Returns of the Seller relating to the Purchased
Interest.


(e)           No Brokers.  Seller has not incurred (either on its behalf or on
behalf of the Company) any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement.
 
6.           Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as follows:
 
(a)           Authority; Conflict.  This Agreement constitutes the legal, valid,
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, subject to the application of any laws relating to bankruptcy,
insolvency or the rights of creditors generally. Buyer has the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and to perform its obligations hereunder, subject to the application
of any laws relating to bankruptcy, insolvency or the rights of creditors
generally.  Neither the execution and delivery of this Agreement nor the
consummation or performance of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time): (i)
contravene, conflict with, or result in a violation of (A) any provision of the
organizational documents of Buyer or (B) any resolution adopted by the board of
managers or members of Buyer; or (ii) contravene, conflict with, or result in
 
 
4

--------------------------------------------------------------------------------

 
a violation of, or give any Governmental Body or other Person the right to
challenge the contemplated transactions or to exercise any remedy or obtain any
relief under, any Legal Requirement or any Order to which Buyer or any of
Buyer's assets, may be subject.  Buyer is not and will not be required to give
any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
the transactions contemplated hereby.
 
(b)           Legal Proceedings; Orders.  There is no pending Proceeding that
challenges, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the transactions contemplated hereby.
 
(c)           No Brokers.  Buyer has not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement.
 
7.           Indemnification.
 
7.1           Survival; Right to Indemnification Not Affected by Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, and
any other certificate or document delivered pursuant to this Agreement will
survive the Closing. The right to indemnification, payment of Damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation, except to the extent the recipient of such
representation and warranty has Knowledge (i) of  the inaccuracy and (ii) that
such inaccuracy was likely to cause damage without disclosing such Knowledge to
the party giving the representation and warranty prior to the Closing Date.
 
7.2           Indemnification and Payment of Damages by Seller.  Seller will
indemnify, defend and hold harmless Buyer, the Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the “Buyer Indemnified Persons”) for, and will pay to the Buyer
Indemnified Persons the amount of, any loss, liability, claim, damage (including
incidental and consequential damages and a devaluation of the Purchased Interest
related to a Breach of this Agreement by Seller), expense (including costs of
investigation and defense and reasonable attorneys’ fees) (collectively,
“Damages”), arising, directly or indirectly, from or in connection with:
 
(a) any Breach of any representation or warranty made by Seller in this
Agreement or any other certificate or document delivered by Seller pursuant to
this Agreement;
 
(b) any Breach by Seller of any covenant or obligation of Seller in this
Agreement; or
 
(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with either Seller or the Company (or any Person acting
on their behalf) in connection with this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
7.3           Indemnification and Payment of Damages by Buyer.  Buyer will
indemnify, defend and hold harmless Seller and its Representatives,
stockholders, controlling persons, and affiliates (collectively, the “Seller
Indemnified Persons”) for, and will pay to the Seller Indemnified Persons the
amount of, any Damages arising, directly or indirectly, from or in connection
with:
 
(a)  any Breach of any representation or warranty made by Buyer in this
Agreement or any other certificate or document delivered by Buyer pursuant to
this Agreement;
 
(b) any Breach by Buyer of any covenant or obligation of Buyer in this
Agreement; or
 
(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Buyer (or any Person acting on their behalf) in
connection with this Agreement.
 
7.4           Procedure for Indemnification.  The procedures for indemnification
shall be those set out in Section 10.8 of the Purchase Agreement as if fully
incorporated herein.
 
8.           General Provisions.
 
(a)           Further Assurances.  The parties agree (i) to furnish upon request
to each other such further information, (ii) to execute and deliver to each
other such other documents, and (iii) to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions contemplated hereby.
 
(b)           Binding Effect.  The provisions of this Agreement bind and inure
to the benefit of the parties and their respective heirs, executors,
administrators, successors and assigns, except as otherwise expressly provided
in this Agreement.
 
(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted to be effective and valid under applicable law.  If a court
of competent jurisdiction holds any provision to be prohibited by or invalid
under applicable law, the provision will be ineffective only to the extent of
the prohibition or invalidity, without affecting the rest of this Agreement; but
the parties do not intend this severability if it would materially change the
economic benefits of this Agreement to any party.
 
(d)           Counterparts.  This Agreement may be executed in multiple
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, regardless of whether all of the
parties have executed the same counterpart.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
(e)           Governing Law.  This Agreement will be governed by the laws of the
State of Delaware without regard to its conflicts of law principles.
 
 
6

--------------------------------------------------------------------------------

 
(f)           Amendment.  This Agreement may not be amended without the prior
written consent of all the parties.
 
(g)           Definitions. Capitalized terms used and not defined in this
Agreement have the meanings given in the Purchase Agreement or the LLC
Agreement, as applicable.
 
[Remainder of this page intentionally blank; signature page follows]


 
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each party has executed this Agreement on the day and year
first above written.
 
 

  MGPI Processing, Inc.               By:
/s/ Timothy W. Newkirk
   
Timothy W. Newkirk, President
              Illinois Corn Processing Holdings Inc.               By:
/s/ Peter Coxon
   
Peter Coxon, President

 
 
 
 
 
 